DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-6, 12, 14-15, 18, and 20 are pending and under examination.
Claims 7-11, 13, 16-17, and 19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 07/08/2022 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 04/29/2022.  However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 07/08/2022, the previous prior art rejection based on Freeman has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites “the IC tag is mounted on the integrated cartridge”.  Claim 1 line 30 previously requires “the IC tag is disposed in the internal solution”.  It is unclear as to the structural arrangement of the IC tag with respect to the integrated cartridge.  Is the IC tag mounted in a container disposed in the cartridge that contains an internal solution, as defined by claim 1, or is the IC tag mounted on the integrated cartridge, as defined by claim 12?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2014/0132274; already of record – hereinafter “Freeman”), in view of Ishikawa et al. (US 2004/0003664; already of record – hereinafter “Ishikawa”), in view of Hiromi (translation of JP 2014-041060A; already of record – hereinafter “Hiromi”), and further in view of Wang (US 2010/0021993; already of record – hereinafter “Wang”)

Regarding claim 1, Freeman discloses an ion concentration measurement device (Freeman; fig. 1, #100, [0051]) comprising: 
a housing (Freeman; fig. 9, #905, [0071]) including a shield (Freeman; fig. 9, #910, [0071]);
at least one first cartridge having a passage through two sides of the cartridge (Freeman discloses an electrode compartment 191 comprising at least one first cartridge 140, 150; fig. 1, [0051].  A sample is aspirated into a probe 105 and then pumped through the system in the direction of the arrows through the electrode compartment 191 comprising the at least one first cartridge 140, 150; fig. 1, [0051].  The at least one first cartridge therefore comprising a passage through two sides in order for the device to pump sample through compartment 191 containing the at least one first cartridge in the direction of the arrows shown in fig. 1) and 
having a container disposed inside the cartridge that contains an internal solution (Freeman discloses the at least one first cartridge 140, 150 comprises a memory chip 505 that records a number of characteristics including if the response of the at least one first cartridge 140, 150 drops below an acceptable level.  In such a case, a warning is issued to the user that the at least one first cartridge 140, 150 should be refilled; [0068].  Accordingly, the at least one first cartridge comprises a container disposed inside the cartridge that contains an internal solution), 
the container contacting the passage into which a measurement solution containing a target substance to be measured is introduced (Freeman discloses the at least one first cartridge 140, 150 has a membrane that allows only one respective ion to pass through; [0051].  Sample in the probe 105 is introduced to each electrode through its respective membrane that abuts the sample channel/passage, and as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the reference electrode 155; [0052].  The examiner notes that osmoses is the movement of ions through the membrane from a less concentrated solution into a more concentrated one, thus equalizing the concentrations on each side of the membrane.  Accordingly, the container containing the internal solution being in contact with the sample channel/passage for measuring the target ion), 
the at least one first cartridge further having a first electrode used to measure a concentration of ions contained in the measurement solution (Freeman discloses the at least one first cartridge 140, 150 is an ion-selective electrode (ISE); [0051]. The sample is introduced into each electrode through its respective membrane that abuts the sample channel, as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the container 155; [0052] for measuring the concentration of respective ions; [0051]) and 
a tag including a semiconductor memory configured to store information relating to measuring the concentration of the ion, which includes a measurement result (Freeman disclose each ISE electrode comprises a computer chip 505 that can be used as a memory chip that stores information; fig. 5, #505, [0056, 0068].  Specifically, the tag 505 is configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, and “Last Cal my” which is a millivolt response to Cal fluid at the last calibration’ [0072, 0076]. The “Last Cal Delta” and “Last Cal my” therefore being information stored in tag 505 that relates to a measurement result since the calibration and slope solution contain an ion that is used to generate a two-point calibration; [0051]); 
a second cartridge, having a second electrode (Freeman; fig. 1, #145, [0051]), 
an electrometer configured to measure a potential difference between the first electrode and the second electrode (Freeman disclose the sample is introduced to each electrode through its respective membrane that abuts the sample channel and as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the container 155; [0052]. The voltage is measured to determine a concentration of a particular ion; [0052]);Page 2 of 14Serial No. 15/751,544 
Amendment filed June 29, 2021Responsive to Office Action mailed April 8, 2021an information reader configured to communicate with the tag to read information from the semiconductor memory (Freeman discloses signals from each memory chip 505 are directed to an interface circuit located on the analog measuring printed circuit board of the system 100. This interface handles the unique communications protocol with each memory chip 505. Communications with each memory chip 505 is constantly maintained by the system 100 through a bi-directional serial protocol. As each sample or calibration is completed, data is written to the memory chip 505 to indicate the current status of each electrode 140, 145, 150 or the reagent pack 110; [0064].  If the system 100 cannot communicate with the memory chip 505, the system will not allow readings from that ISE; [0063].  The system includes information posted to and read from the chip 505 for the purposes of directing the operator, protecting the integrity of the system, maintaining the system and troubleshooting system; [0086].  The system 100 is configured to read the information stored in the memory chip 505 of the system so that it can be viewed on display 925, saved to a file or USB, or transmitted to a service agent; [0070].  Therefore, the system 100 comprising an information reader configured to communicate with the tag to read information from the memory); and 
a control unit configured to control the electrometer to measure a first potential difference for obtaining a first concentration of the ions (Freeman discloses an electronic control of the electrolyte measurement system that communicates with the computer chip; [0017] and during operation a voltage is measured to determine a concentration of a particular ion; [0052]. Therefore the electronic control having a configuration that controls the electrometer since the electronic control controls the electrolyte measurement system and during operation of the electrolyte measurement system the voltage is measure to determine a concentration), and 
then after the measurement of the first potential difference is completed, control the information reader to read the information from the semiconductor memory, which includes the first concentration of the ions that is a first measurement result from the measured first potential difference (Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where a two-point calibration is generated after measurement of a potential difference, and the information reader reads the “Last Cal Delta” and “Last Cal my” from the memory tag 505 to generate a two-point calibration for a sample that is later introduced),
wherein the at least one first cartridge, the second cartridge, the electrometer, and the information reader are contained within the housing (Freeman; fig. 9, [0071]).
Freeman does not teach the housing includes an electromagnetic shield of metal plates and the at least one first cartridge, the second cartridge, the electrometer and the information reader are contained within the metal plates of the housing. However, Ishikawa discloses the analogous art of a concentration measurement device (Ishikawa discloses a gas sensor 10 that measure the concentration of gas; fig. 1, [0094]) comprising a housing (Ishikawa; fig. 1, #80, [0094]) including an electromagnetic shield of metal plates (Ishikawa teaches a metal casing 80 is fitted in the housing portion 22; fig. 1, [0094] so as to form a box member that covers the components within the housing to establish an electromagnetic shield; fig. 5, [0117].  The examiner notes that metal casing 80 comprises 4 side plates and 1 top plate, thereby forming “plates”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing having a shield of Freeman with a housing including an electromagnetic shield of metal plates, as taught by Ishikawa, because Ishikawa teaches the housing having the electromagnetic shield of metal plates protects the components within the housing from external noise (Ishikawa; [0117]).  The modification resulting in the at least one first cartridge, the second cartridge, the electrometer and the information reader being contained with the metal plates of the housing since Ishikawa specifically teaches the housing is provided around the outside of the components of the device.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Freeman and Ishikawa both teach a concentration measurement device comprising a housing.
Modified Freeman does not teach the second cartridge connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube; However, Hiromi teaches the analogous art of an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge having a first electrode (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge having a second electrode (Hiromi; fig. 1, #16, [0014]), wherein the second cartridge is connected to the first electrode through a first tube, a valve, and a junction, and a second tube connecting the valve and the second cartridge (Hiromi; fig. 1, #13, #10, #9, #8, #16, [0014-0015] – the at least one first electrode 11, 12, 13 is connected to a first tube that is connected at an opposite end to valve 10, a T-junction is formed after valve 10 wherein the T-junction includes a second tube connecting the valve 10 with the second cartridge 16), and a pump connected to the junction, which is on the second tube, via a third tube (Hiromi; fig. 1, #8; [0014-0015] – pump 8 is connected to the T-junction of the second tube, the third tube comprising the T-junction). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first cartridge having the first electrode and the second cartridge having the second electrode of modified Freeman to have the configuration of the second cartridge, having a second electrode, connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube, as taught by Hiromi, because Hiromi teaches the second electrode is a comparative electrode wherein the difference in electromotive force between the at least one first cartridge and the second cartridge is used in order to determine the results of the sample (Hiromi; [0014, 0015, 0017]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Hiromi both teach an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge having an electrode (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge, having a second electrode (Hiromi; fig. 1, #16, [0014]).
Modified Freeman does not teach the tag is an IC tag that communicates wirelessly via electromagnetic radio waves, and wherein the IC tag is disposed in the internal solution.  
However, Wang teaches the analogous art of a container that contains an internal solution (Wang; fig. 1, #101, #101a. [0025, 0029]) the container 101 comprises an IC tag 102 (Wang discloses a tag 102 comprising a substrate 303 upon which an antenna 301 and an identification chip 305 for storing a digital ID are disposed; fig. 3, [0040].  The RFID tag 102 may be a transponder which is an automatic device that receives, amplifies and retransmits a signal on a different frequency or may be another type of transponder that transmits a predetermined message in response to a predefined received signal; [0040].  The tag 102 comprises a plurality of RFID sensors 103 that may measure properties of the solution 101a; [0039].  The RFID sensors 103 are passive or semi-active and transmit and/or receive signals; [0039].  Accordingly, the tag 102 being an IC tag since tag 102 comprises a chip 305 having a transmitter circuit, a small-scale logic circuit, and a memory, as defined in para. [0017] of applicants instant specification.  Wang discloses the tag is disposed in the internal solution of the container (Wang; figs. 2A-B, [0030]), and the IC tag communicates wirelessly via electromagnetic waves (Wang discloses the tag 102 is connected by a wireless connection to the RFID reader 106; fig. 1, [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, tag, and information reader of modified Freemen, with the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and arranged in the container that contains the internal solution, as taught by Wang, because Wang teaches the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and is arranged in the container that contains the internal solution, can additionally be configured to measure internal parameters of the solution within the container; [0039].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Wang both teach a container with an internal solution and a tag configured to communicate signals to a reader.

Regarding claim 2, modified Freeman teaches the ion concentration measurement device according to claim 1, further comprising: 
an information writer configured to communicate with the IC tag wirelessly via electromagnetic radio waves to write the information to the semiconductor memory (The modification of the container, tag, and information reader of modified Freemen, with the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and arranged in the container that contains the internal solution, as taught by Wang, has previously been discussed in claim 1 above.  Freeman teaches an information writer configured to communicate with the tag to write information on the semiconductor memory; [0013, 0022, 0060, 0068].  The modification of the tag of modified Freeman with the IC tag of Wang resulting in the information writer of modified Freeman being configured to communicate with the IC tag wirelessly to write information on the semiconductor memory since Wang additionally teaches the IC tag 102 includes transponders that include a receiver to receive signals; Wang; [0039]), 
wherein the control unit is configured to control the information reader to read the information from the semiconductor memory in a second period time which does not overlap a first period of time in which the first potential difference is measured (Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample, and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where information is read from the semiconductor memory in a second period of time in which a two-point calibration is generated after measurement of a potential difference of the calibration fluid in a first period of time),
wherein the control unit is further configured to control the information writer to write the information to the semiconductor memory in a third period of time which does not overlap the first period of time (Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample, and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where the information writer writes information to the semiconductor memory in a third period of time to store the two-point calibration information generated after measurement of a potential difference of the calibration fluid in a first period of time).  

Regarding claim 3, modified Freeman teaches the ion concentration measurement device according to claim 2 above,Page 3 of 14Serial No. 15/751,544Amendment filed June 29, 2021Responsive to Office Action mailed April 8, 2021 wherein the information is information in transportation and storage and/or information acquired or updated at each measurement (Freeman; [0068]).  
Note: “wherein the information is information in transportation and storage and/or information acquired or updated at each measurement” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 4, modified Freeman teaches the ion concentration measurement device according to claim 2 above, wherein the control unit is further configured to control valves in the device to open and close in a third period which does not overlap the first period (Freeman teaches pumping air through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before the sample, and after the sample is measured thereby defining a third period in which the device opens and closes a valve that does not overlap a first period where the first period is defined as the measurement of the calibration fluid).  

Regarding claim 5, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container (Freeman; [0073]).  
Note: “wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 6, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the second cartridge has an IC tag including a second semiconductor memory configured to store the information (The modification of the container, tag, and information reader of modified Freemen, with the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and arranged in the container that contains the internal solution, as taught by Wang, has previously been discussed in claim 1 above.  Freeman additionally teaches a tag on the second cartridge; [0059, 0062].  The modification of the tag of Freeman with the IC tag, as taught by Wang, resulting the second cartridge further comprising an IC tag).  
 
Regarding claim 12, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein a plurality of the first cartridges are configured in an integrated cartridge (As best understood, Freeman discloses a plurality of the at least one first cartridge 140, 150; fig. 1, [0051].  Each being an integration of components forming the at least one first cartridges; fig. 3, #305, #310, #315, [0054]); and 
the IC tag is mounted on the integrated cartridge (Freeman; fig. 5, #505, [0056]).  

Regarding claim 14, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code Page 5 of 14Serial No. 15/751,544 Amendment filed June 29, 2021 Responsive to Office Action mailed April 8, 2021 division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 15, modified Freeman teaches the ion concentration measurement device according to claim 2 above, wherein the information writer communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 18, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information reader stores one or more pieces of information selected from a predetermined ion corresponding to a predetermined electrode , a lot number, a serial number, an expiration date, a date of manufacture, a correct output range, an alarm condition, a temporal profile of temperature, temporal profiles of humidity, atmospheric pressure, and acceleration that are information in transportation and storage, and a measurement facility, a measuring device, a person in charge of measurement, a measurement channel, a measurement date and time, compositions of used reagents including a standard solution and a diluent, pH, reaction time, stirring time, an aliquot quantity of a sample, an amount of a diluent, a dilution factor, an amount of an introduction solution, introduction time, an introduction flow, an introduction flow rate, temperature, humidity, pressure, measurement cycle time, measurement wait time, data acquisition time, a number of times of data acquisition, potential, impedance and resistance of an electrode, a number of samples to be Page 7 of 14Serial No. 15/751,544 Amendment filed June 29, 2021 Responsive to Office Action mailed April 8, 2021 measured, sensitivity of a slope, potential stability, repeatability, selectivity, a correction factor, a time response characteristic, sensitivity, a calibration curve remeasurement condition, a data processing algorithm, and a replacement parts that are information acquired or updated every time when measured (Freeman teaches the reader reads various information regarding the device and its components [0060, 0073-0084]).  

Regarding claim 20, modified Freeman teaches the ion concentration measurement device according to claim 2 above, wherein the information is transmitted from the semiconductor memory to the information reader in the second period of time (Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample, and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where information is transmitted from the semiconductor memory to the information reader in a second period of time to generate a two-point calibration after measurement of a potential difference of the calibration fluid in a first period of time).

Response to Arguments
Applicants arguments filed on 07/08/2022 have been fully considered.

Applicants argue on pages 8-11 of their remarks towards the 103 rejection over claim 1 that neither Freeman nor Beber teach or suggest the claim language “at least one first cartridge having a passage through two sides of the cartridge and having a container disposed inside the cartridge that contains an internal solution, the container contacting the passage into which a measurement solution containing a target substance to be measured is introduced, the at least one first cartridge further having an IC tag including a semiconductor memory configured to store information relating to measuring the concentration of the ion, which includes a measurement result … wherein the IC tag is disposed in the internal solution”, as set forth in Claim 1.  The examiner agrees in part and disagrees in part with applicant(s) arguments. 

Freeman discloses at least one first cartridge having a passage through two sides of the cartridge (Freeman discloses an electrode compartment 191 comprising at least one first cartridge 140, 150; fig. 1, [0051].  A sample is aspirated into a probe 105 and then pumped through the system in the direction of the arrows through the electrode compartment 191 comprising the at least one first cartridge 140, 150; fig. 1, [0051].  The at least one first cartridge therefore comprising a passage through two sides in order for the device to pump sample through compartment 191 containing the at least one first cartridge in the direction of the arrows shown in fig. 1) and having a container disposed inside the cartridge that contains an internal solution (Freeman discloses the at least one first cartridge 140, 150 comprises a memory chip 505 that records a number of characteristics including if the response of the at least one first cartridge 140, 150 drops below an acceptable level.  In such a case, a warning is issued to the user that the at least one first cartridge 140, 150 should be refilled; [0068].  Accordingly, the at least one first cartridge comprises a container disposed inside the cartridge that contains an internal solution), the container contacting the passage into which a measurement solution containing a target substance to be measured is introduced (Freeman discloses the at least one first cartridge 140, 150 has a membrane that allows only one respective ion to pass through; [0051].  Sample in the probe 105 is introduced to each electrode through its respective membrane that abuts the sample channel/passage, and as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the reference electrode 155; [0052].  The examiner notes that osmoses is the movement of ions through the membrane from a less concentrated solution into a more concentrated one, thus equalizing the concentrations on each side of the membrane.  Accordingly, the container containing the internal solution being in contact with the sample channel/passage for measuring the target ion), and a tag including a semiconductor memory configured to store information relating to measuring the concentration of the ion, which includes a measurement result (Freeman disclose each ISE electrode comprises a computer chip 505 that can be used as a memory chip that stores information; fig. 5, #505, [0056, 0068].  Specifically, the tag 505 is configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, and “Last Cal my” which is a millivolt response to Cal fluid at the last calibration’ [0072, 0076]. The “Last Cal Delta” and “Last Cal my” therefore being information stored in tag 505 that relates to a measurement result since the calibration and slope solution contain an ion that is used to generate a two-point calibration; [0051]).  

The examiner agrees with applicants arguments that Freeman does not teach the tag is an IC tag that communicates wirelessly via electromagnetic radio waves, and wherein the IC tag is disposed in the internal solution.  However, Wang teaches the analogous art of a container that contains an internal solution (Wang; fig. 1, #101, #101a. [0025, 0029]) the container 101 comprises an IC tag 102 (Wang discloses a tag 102 comprising a substrate 303 upon which an antenna 301 and an identification chip 305 for storing a digital ID are disposed; fig. 3, [0040].  The RFID tag 102 may be a transponder which is an automatic device that receives, amplifies and retransmits a signal on a different frequency or may be another type of transponder that transmits a predetermined message in response to a predefined received signal; [0040].  The tag 102 comprises a plurality of RFID sensors 103 that may measure properties of the solution 101a; [0039].  The RFID sensors 103 are passive or semi-active and transmit and/or receive signals; [0039].  Accordingly, the tag 102 being an IC tag since tag 102 comprises a chip 305 having a transmitter circuit, a small-scale logic circuit, and a memory, as defined in para. [0017] of applicants instant specification.  Wang discloses the tag is disposed in the internal solution of the container (Wang; figs. 2A-B, [0030]), and the IC tag communicates wirelessly via electromagnetic waves (Wang discloses the tag 102 is connected by a wireless connection to the RFID reader 106; fig. 1, [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, tag, and information reader of modified Freemen, with the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and arranged in the container that contains the internal solution, as taught by Wang, because Wang teaches the IC tag that communicates wirelessly via electromagnetic radio waves to send and/or receive signals, and is arranged in the container that contains the internal solution, can additionally be configured to measure internal parameters of the solution within the container; [0039].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Wang both teach a container with an internal solution and a tag configured to communicate signals to a reader.  

Therefore, in view of applicants remarks and claim amendments, the previous prior art rejection based on Freeman has been withdrawn and a new prior art rejection set forth which the examiner contends teaches the limitations of claim 1 including the amended language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798